Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 8, 2006                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  126121(71)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  NATIONAL WINE & SPIRITS,
  INC., NWS MICHIGAN, INC., and
  NATIONAL WINE & SPIRITS, L.L.C.,
             Plaintiffs-Appellants,
                                                                    SC: 126121
  v                                                                 CoA: 243524
                                                                    Ingham CC: 02-000013-CZ
  STATE OF MICHIGAN,
            Defendant-Appellee,
  and
  MICHIGAN BEER & WINE
  WHOLESALERS ASSOCIATION,
             Intervening Defendant-Appellee.
  _______________________________________


                On order of the Chief Justice, the motion by plaintiffs-appellant to extend
  the page limit for their reply brief is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 8, 2006                        _________________________________________
                                                                               Clerk